Fourth Court of Appeals
                                San Antonio, Texas
                                     January 27, 2017

                                   No. 04-16-00255-CV

                                   EX PARTE S.E.W.,

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-14781
                        Honorable Gloria Saldana, Judge Presiding


                                      ORDER
      The appellee’s motion to reconsider denial of oral argument is hereby DENIED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court